DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 06 December 2021.
Claims 1, 5, 7, 11, 13 and 17 have been amended.
No claims have been canceled.
Claims 1-18 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) were received on 06 December 2021.

Examiner’s Statement of Reasons for Allowance




Best U.S. References: Katzin et al., US Patent Application Publication 2012/0158589 A1 (“Katzin”) and further in combination with Crames et al., US Patent Application Publication 2011/0047039 A1 (“Crames”) teach a system and method for paying via a social media payment platform for a gift.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s “The Katzin publication is directed to a Social Pay System or transforming social media posts into payment transactions (See Abstract of Katzin). The Crames Publication is directed to a system for enabling users to send digital codes to other users (See Abstract of Crames). Neither reference, alone or in combination, teach “adding [a] second user to a social contact list associated with the first user and maintained the social network service’, or “applying, via an interface module provided by the social networking service and executing on a point of sale (POS) of the merchant, a payment amount associated with the digital gift to a preexisting tab associated with second user and maintained by the merchant”, as substantially recited in independent claims 1, 7, and 13.”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687